Opinion filed August 6, 2015




                                      In The

        Eleventh Court of Appeals
                                    ___________

                               No. 11-15-00162-CV
                                    ___________

                 IN THE INTEREST OF E.T.V., A CHILD

                     On Appeal from the 326th District Court
                              Taylor County, Texas
                        Trial Court Cause No. 07698-CX


                      MEMORANDUM OPINION
      Appellant, the mother of E.T.V., has filed in this court a motion to dismiss the
appeal. In the motion, Appellant requests that this appeal be dismissed because she
“no longer wishes to pursue this appeal.” See TEX. R. APP. P. 42.1(a)(1). Appellant
has certified that the other parties do not oppose the motion.
      The motion is granted, and the appeal is dismissed.


                                                     PER CURIAM


August 6, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.